Citation Nr: 0105425	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  97-06 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression or 
anxiety as secondary to service-connected carcinoma of the 
larynx.

2.  Entitlement to an increased (compensable) rating for 
nicotine dependence.

3.  Entitlement to a rating in excess of 50 percent for 
peripheral vascular disease from December 1, 1997 to January 
11, 1998. 

4.  Entitlement to a rating in excess of 60 percent for 
peripheral vascular disease, left leg, from January 12, 1998.

5.  Entitlement to a rating in excess of 60 percent for 
peripheral vascular disease, right leg, from January 12, 
1998, to July 6, 1999, and from September 1, 1999.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
September 1971.

This matter arises from December 1996, April 1998, and August 
1998 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
depression or anxiety that is related to service-connected 
carcinoma of the larynx.

2.  The veteran's nicotine dependence has been formally 
diagnosed but symptoms are not productive of emotional 
tension or other anxiety, and are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  

3.  The veteran's peripheral vascular disease was well 
established and manifested by intermittent claudication 
without persistent coldness of extremity or claudication on 
minimal walking from December 1997 to January 1998.  

4.  The peripheral vascular disease of the veteran's left leg 
was manifested by an ankle/brachial index average of between 
0.52 and 0.49 from December 1997, without ischemic limb    

5.  The peripheral vascular disease of the veteran's right 
leg was manifested by an ankle/brachial index average of 
between 0.51 and 0.53 from December 1997 until June 1999, and 
was manifested by bounding pulses postoperative a right 
femoral thrombectomy and femoral popliteal bypass in June 
1999, without ischemic limb pain at rest, or deep ischemic 
ulcers.
  

CONCLUSIONS OF LAW

1.  The veteran does not have depression or anxiety which is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2000).  

2.  A compensable disability rating for nicotine dependence 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9410 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9410 (2000). 

3.  A disability rating in excess of 50 percent from December 
1, 1997 to January 11, 1998 for peripheral vascular disease 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7115 (1997).

4.  A disability rating in excess of 60 percent from January 
12, 1998, for peripheral vascular disease, left leg, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9410 (2000). 

5.  A disability rating in excess of 60 percent from January 
12, 1998 to July 6, 1999, and from September 1, 1999, for 
peripheral vascular disease, right leg, is not warranted.  
38 C.F.R. § 4.130, Diagnostic Code 9410 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board notes 
that the RO requested and obtained all VA and private medical 
records and the veteran has been afforded numerous VA 
examinations, to include psychiatric evaluations.  In 
addition, the veteran has been advised of the evidence 
necessary to substantiate his claim for service connection on 
a secondary basis.  Thus, the RO has complied with the duty 
to assist as mandated by current law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___, ___, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§  5102, 5103, 5103A).  

Applicable law provides that service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty if the disability is not a 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, as 
pertinent to this case, service connection may also be 
established for any disability shown to be proximately due to 
or the result of (either caused or aggravated by) a service-
connected disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448-449 (1995).  

The veteran claims service connection for depression and 
anxiety as secondary to his service-connected cancer of the 
larynx.  He was diagnosed with squamous cell carcinoma of the 
supraglottic larynx in September 1989, and was treated with 
chemotherapy and radiation therapy.  His cancer has been in 
remission since treatment.  The private medical records 
covering the veteran's treatment and subsequent follow-up 
care through January 1993 make no reference to complaints or 
clinical findings with regard to the veteran's mental health.  
In February 1995, the veteran was afforded a VA examination 
for post-traumatic stress disorder (PTSD), and the examiner 
specifically stated that the veteran had a stable mood and 
mildly anxious affect without evidence of depression.  The 
examiner reported that the veteran had some increased 
sensitivity to stress since separation from service, and he 
found that the veteran had mild symptoms of PTSD.  There was 
no diagnosis of anxiety or depression.  The PTSD claim was 
adjudicated and denied.
Further VA psychiatric examination in October 1996 revealed 
increased PTSD symptomatology and the examiner reported mild 
to moderate anxiety with marked depression.  However, the 
diagnosis was reported as chronic PTSD, recurrent, moderate 
severity.  There is no record of further evaluation or 
treatment regarding the veteran's mental health, and 
remaining VA examination reports of January 1997, October 
1997, September 1998, and August 2000, reflect no changes or 
clinical findings regarding the veteran's psychiatric status.  
Indeed, the August 2000 VA examination report, which was an 
extensive evaluation, indicated that the veteran's 
psychiatric status was negative with behavior, comprehension, 
and coherence within normal limits.  

Private medical records covering the period from July 1997 
through July 1999, are likewise without any reference to 
depression or an anxiety disorder.  A private hospital 
discharge summary of June 1999 noted that the veteran showed 
some postoperative agitation and confusion related to alcohol 
withdrawal, but there was no noted diagnosis of anxiety and 
no indication of depression.  In each of the admission and 
discharge summaries, the veteran was noted to be fully alert 
and oriented with no complaints noted regarding his mental 
health.

In assessing the record in its entirety, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for depression and anxiety as 
secondary to his service-connected carcinoma of the larynx.  
The only evidence of record to indicate a link between the 
claimed conditions and the larynx cancer is the veteran's 
statement, which is insufficient to show the requisite nexus.  
As a layperson, although he may report symptoms he perceives 
to be manifestations of disability, the veteran is not 
competent to establish a medical diagnosis that is required 
is this instance.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, as there is no proof or medical evidence to show 
a diagnosis of depression or anxiety that is related to 
service-connected carcinoma of the larynx, the claim must be 
denied.  It follows that, as there is no evidence of record 
that is in relative equipoise, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   

II.  Increased Ratings

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met with regard to his increased 
rating claims, in that he has had multiple VA examinations 
and the RO has obtained all the necessary medical records, 
thus the record as it stands allows for an equitable 
determination of his appeal.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A). 

The veteran is appealing from an initial grant of service 
connection and originally assigned evaluation in each of the 
foregoing claims, therefore, separate evaluations may be 
assigned for separate time periods that are under evaluation.  
That is, the Board must consider "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

A.  Nicotine Dependence

The veteran was granted service connection for nicotine 
dependence effective August 1993, and assigned a 
noncompensable rating.  He was evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9410, which refers to 
other unspecified neurosis under a category of anxiety 
disorders.  With regard to assessing a disability governed by 
the criteria applicable to mental disorders, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (a), (b) (2000).  

The Board also notes that the regulations governing 
psychiatric disabilities were revised, effective November 7, 
1996.  Since the veteran was assigned an effective date of 
August 1993, his claim must be reviewed under both the old 
and new criteria, in keeping with the Court's mandate to have 
the most favorable version of the regulations apply to a 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See also Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law).  

According to the schedular criteria in effect prior to 
November 7, 1996, a non-compensable rating was indicated for 
symptoms which caused a somewhat adverse affect on 
relationships with others but did not cause impairment of 
working ability.  A 10 percent rating was warranted for 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

Under the schedular criteria currently in effect, a non-
compensable rating is warranted for a mental condition that 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

While it is apparent from the medical evidence of record that 
the veteran has a nicotine dependency, and has been 
unsuccessful in attempts to stop smoking, there is no 
evidence to show that symptomatology from this disability has 
resulted in any social or occupational impairment, to include 
emotional tension or other anxiety productive of mild 
impairment.  Indeed, according to the information provided by 
the veteran on the Application for Increased Compensation 
Based on Unemployability, received in May 2000, the veteran 
was employed in the same occupation as a laborer for 21 
years, until his plant closed.  In another document received 
in September 2000 the veteran related that he was employed 
part-time as a van driver for approximately 2 months.  The 
evidence of record indicates that he stopped working due to 
peripheral vascular disease (which has already been service-
connected), and not as the result of psychiatric symptoms 
specific to his nicotine dependence.  Thus, the evidence of 
record fails to show that the veteran has suffered any of the 
psychiatric symptomatology associated with a compensable 
rating for nicotine dependence, and his claim must be denied.  


B.  Peripheral Vascular Disease

As noted previously, the veteran was granted service 
connection for peripheral vascular disease, effective 
September 1997.  The claim was granted based upon medical 
evidence linking the veteran's disease to smoking which began 
during service.  Under the regulations in effect at the time 
of the grant, the veteran's disability was evaluated as a 
single entity, and he was assigned a 100 percent rating from 
September to November 30, 1997, for surgery and convalescence 
from an aortofemoral bypass.  He was assigned a 50 percent 
rating through December 1997.  38 C.F.R. § 4.104, Diagnostic 
Code 7115 (1997).  Effective December 1997, these regulations 
were amended to assign evaluations to each extremity 
affected.  See 62 Fed. Reg. 65,219 (Dec. 11, 1997).  
Therefore, effective January 12, 1998, the veteran was 
assigned a 60 percent rating for his left leg.  The right leg 
was assigned a 60 percent rating from January 12, 1998 to 
July 6, 1999, when the rating was increased to 100 percent 
for surgery and convalescence.  The rating was returned to 60 
percent effective September 1, 1999.  Effective December 16, 
1999, the veteran was assigned a 100 percent rating due to 
individual unemployability.  

The veteran's peripheral vascular disease has been evaluated 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7115, which 
refers to thromboangiitis obliterans (Buerger's Disease).  
The veteran was assigned a 50 percent rating for December 
1997 for both lower extremities, because any rating in excess 
of 20 percent under this diagnostic code were applicable to 
unilateral involvement.  With bilateral involvement, an 
additional 10 percent was added for the more severely 
affected leg.  Thus, under Diagnostic Code 7115, a 40 percent 
rating was indicative of well established disease with 
intermittent claudication or recurrent episodes of 
superficial phlebitis.  A 60 percent rating was warranted for 
persistent coldness of extremity with claudication on minimal 
walking.  A 100 percent rating was warranted for severe 
disease with marked circulatory changes such as to produce 
total incapacity or to require house or bed confinement.  

The medical evidence available for December 1997 shows that 
the veteran was recovering from an aortofemoral bypass 
performed in August 1997.  A December clinical note from his 
private physician noted that he was walking up to 21/2 miles, 
albeit with some lower abdominal wall pain.  His abdominal 
incision was almost completely healed, his groin wounds were 
nicely healed, and he had bounding femoral pulses.  The 
physician stated that although the veteran's ankle/arm 
indices did not show a marked improvement, his ambulatory 
ability was much improved.  The veteran was scheduled for 
further evaluation in 4 months.  

As is apparent from the medical evidence of record, the 
veteran did not meet the criteria for a rating in excess of 
50 percent in December 1997.  He was walking over 2 miles, 
without evidence of claudication or coldness of the lower 
extremities.  In addition, the physician noted that his 
ambulatory ability was much improved clinically.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent for 
peripheral vascular disease under the regulations in effect 
in December 1997.  38 C.F.R. § 4.103, Code 7115 (1997).

Regarding the ratings assessed under the regulations in 
effect as of January 12, 1998, a 60 percent rating is merited 
for thromboangiitis obliterans with claudication on walking 
less than 25 yards on a level grade at 2 miles per hour, and; 
trophic changes such as thin skin, absence of hair, 
dystrophic nails, or an ankle/brachial index of 0.7 or less.  
A 100 percent rating is merited for ischemic limb pain at 
rest, and; either deep ischemic ulcers or ankle/brachial 
index of 0.4 or less.  

With the exception of the surgery performed on his right leg 
in July 1999, the veteran does not demonstrate symptomatology 
associated with the criteria for a rating in excess of 60 
percent for either the right lower extremity or the left 
lower extremity for any of the time periods at issue.  In 
March 1998, the veteran was seen by his private vascular 
surgeon for follow-up of the aortoiliac bypass.  At that 
time, his ankle/arm indices were reported as 0.53 on the 
right and 0.49 on the left.  The results were unchanged from 
December 1997.  A May 1998 clinical report indicated that the 
veteran continued to do well and was able to mow his entire 
yard without stopping.  An October 1998 evaluation noted that 
the veteran continued to improve, notwithstanding his 
continued smoking.  His ankle/arm indices remained stable at 
0.5 on the right and 0.49 on the left.  He was scheduled for 
review in one year.  

In June 1999, the veteran underwent repair of an incisional 
ventral hernia at a private hospital.  During the 
hospitalization, he was noted to have an abnormal 
echocardiogram.  During a subsequent cardiac catheterization 
procedure in July 1999, the veteran developed right lower 
extremity ischemia.  A right femoral thrombectomy and femoral 
popliteal bypass was performed and the veteran was noted to 
have bounding pulses postoperatively.  He was discharged two 
days later.  There are no further private medical records.

The veteran was afforded several VA examinations in October 
1997, September 1998, and August 2000.  The October 1997 VA 
examination report noted the veteran's history of 
claudication of both lower extremities with improving 
symptoms.  The veteran reported that he could walk 2 to 3 
blocks without claudication and could carry up to 50 pounds 
without difficulty.  Physical examination revealed no 
cyanosis of the extremities with mild purplish discoloration 
of the feet with minimal hair loss.  Peripheral pulses were 
1+ on the posterior tibialis on both legs.  There was no 
dorsalis pedis pulse on either leg.  The skin was otherwise 
warm and there was moderate onychomycosis.  The diagnosis of 
the veteran's vascular status was: Status post abdominal 
aortoiliac bypass, healing gradually, functional capacity 
Class II.  The September 1998 VA examination focused upon the 
veteran's status post cancer of the larynx.  The examiner 
found no ischemic changes involving the veteran's heart, but 
noted severe claudication with recurrent symptoms.  During 
the August 2000 VA examination, the veteran complained of leg 
pain and cramping on the left side after walking about one 
block.  He stated that the pain would extend to both legs if 
he continued to walk.  Examination of the lower extremities 
revealed a weaker femoral pulse on the left than the right.  
Dorsalis pedis pulse on the left was not palpated but was 
good in the right leg.  Hair growth on the left leg was also 
less than the right and there was some moderate nail 
deformity on the toenails of the left foot.  There was no 
bruit appreciated on the abdomen and the neurological 
examination was normal.  The examiner reported that the 
veteran was status post aortofemoral bypass with continued 
peripheral vascular disease that was symptomatic.  

Thus, in reviewing the medical evidence of record, the Board 
finds no basis for a rating in excess of 60 percent for the 
veteran's right leg from January 1998 to July 6, 1999, and 
from September 1, 1999, or for the left leg, from January 
1998.  While the medical evidence of record indicates that 
his condition has worsened, the worsening was specific to the 
right leg in July 1999, with no evidence of increased 
symptomatology regarding the left leg until the VA 
examination report of August 2000.  In any event, there was 
no showing of without ischemic limb pain at rest, or deep 
ischemic ulcers or ankle/brachial index of 0.4 or less, as 
would be required for a 100 percent rating for either lower 
extremity.

C.  Summary

Accordingly, after a review of the pertinent medical records 
and lay testimony, the Board finds that a preponderance of 
the evidence is against a compensable rating for nicotine 
dependency and against a rating in excess of 50 percent for 
peripheral vascular disease for December 1997, and against a 
rating in excess of 60 percent for peripheral vascular 
disease of either the right leg from September 1, 1999, or 
the left leg, from January 12, 1998.  As the preponderance of 
the evidence is against the veteran's claims, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

The Board also notes that in April 1998, the veteran's 
attorney requested an advisory/independent medical opinion, 
and a thorough and contemporaneous examination.  
Notwithstanding the attorney's characterization of these 
issues as separately appealable issues, they are rather, 
ancillary issues, which may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue.  The law provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not VA employees.  38 C.F.R. § 3.328 
(1999).  Further, approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  In the present case, there 
is no evidence to support a finding that the issues in this 
appeal are of such complexity as to warrant an independent 
medical opinion.  Moreover, the veteran was afforded 5 VA 
examinations from April 1996 to September 1998, all of which 
were sufficient for VA rating purposes.  Thus no further 
evaluation or examination is warranted.  


ORDER

Entitlement to service connection for depression and anxiety 
as secondary to service-connected carcinoma of the larynx is 
denied.

A compensable rating for nicotine dependence is denied.

A rating in excess of 50 percent from December 1, 1997 to 
January 11, 1998, for peripheral vascular disease is denied.

A rating in excess of 60 percent from January 12, 1998 for 
peripheral vascular disease, left leg, is denied.

A rating in excess of 60 percent from January 12, 1998 to 
July 6, 1999, and from September 1, 1999, for peripheral 
vascular disease, right leg, is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

